TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-09-00550-CV



                                            Eric Red, Appellant

                                                      v.

                           John Doherty and Doherty & Catlow, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-09-001448, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                                MEMORANDUM OPINION


                  On October 22, 2009, this Court notified appellant Eric Red that the clerk’s record

was overdue and requested that he make arrangements for the clerk’s record and submit a status

report regarding this appeal on or before November 2, 2009. To date, appellant has not responded.

On November 19, 2009, the trial court clerk notified this Court that no clerk’s record has been filed

due to appellant’s failure to pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record.

                  If the trial court fails to file the clerk’s record due to appellant’s failure to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b).
               Because appellant has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record, this appeal is dismissed for want of prosecution.




                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Prosecution

Filed: December 4, 2009




                                                 2